In an action for conversion of certain chattels alleged to have been detained by the defendants, plaintiff recovered a verdict for eighty-three dollars and fifty cents, which verdict the court set aside and ordered a new trial. Order of the County Court of Westchester County granting defendants’ motion to set aside the verdict and ordering a new trial, reversed on the law and the facts, with costs, motion denied, verdict reinstated and judgment directed to be entered thereon, with costs. In our opinion plaintiff’s uncontradicted evidence justified the verdict that defendants had converted chattels of the value of eighty-three dollars and fifty cents and, therefore, it was error to set aside the verdict. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.